Citation Nr: 1243550	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-38 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for headaches, to include chronic migraines and vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In September 2012, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the same time, the Veteran submitted additional evidence with a waiver of initial RO consideration of these new documents.  The Board accepts this additional private medical evidence of treatment for migraine headaches with vertigo for inclusion in the record.  See 38 C.F.R. § 20.800 (2012).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, and entitlement to service connection for a traumatic brain injury have been raised by the hearing and the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).  

Concerning the Veteran's claim for service connection for headaches, the Board notes that service treatment records are negative for any complaint of, or treatment for, headaches or vertigo, except that the Veteran checked the "yes" box that he had dizziness or fainting spells in his July 1970 enlistment examination and in a November 1971 submarine duty examination.  On his March 1980 report of medical history the Veteran checked the "yes' box when asked at discharge whether he ever had a head injury, periods of unconsciousness, or loss of memory or amnesia.  During his Board hearing the Veteran testified to at least four concussions in service while a September 1976 record corroborates that he hit his head while playing football in service.  He testified that the last injury occurred while he was a Navy SEAL.  (See transcript at pp. 5-6).  The Veteran also explained during the hearing why he checked the "no" box on his discharge examination questionnaire when asked whether he ever had frequent or severe headaches or dizziness or fainting spells.  (Id. at pp. 4-5).  

The Veteran's service personnel records have not been associated with the claims file.  His DD Form 214 noted a military occupational specialty of submarine nuclear propulsion plant supervisor and electrician and provides no indication that he served as a Navy SEAL or with the Central Intelligence Agency as he indicated during his Board hearing.  

However, post-service lay testimony of the Veteran and his wife and his friend all indicate that the Veteran complained of headaches during his ten-year military career and ever since service.  The Veteran also testified that he suffered four concussions in service: from pugil stick training; from a flag football injury; from a water tank falling on his head; and from being depth-charged by the Russians and falling unconscious when on a mission with the Navy SEALS off the coast of Hawaii.  (Id. at p. 5).  

In addition, in a short letter from the Stanford University Medical Center Department of Neurosurgery Dr. J.M.H. expressed his view that it was as likely as not that a relationship existed between the Veteran's long-term chronic headache pain/vertigo and concussions he suffered while on active duty.  

Further, an April 2011 private treatment record of Dr. L.A. noted that the Veteran had been diagnosed with a long standing history of migraine headaches in 1986.  According to this record, the Veteran told the physician that his headache started in 1986 and lasted for six weeks.  Since June 2002 he denied any day was free of headache.  Also noted in this record were that the Veteran had a significant history of head trauma, a concussion injury while playing football in high school, and several more concussions while in service.  

Correspondence dated in September 2012 from Dr. K.C., the Veteran's primary care provider since 2005, noted that the Veteran had endured migraine-like headaches since the late 1970s.  She noted that while the Veteran had suffered a single concussion while a youth playing high school football, there was no documented loss of consciousness then and the Veteran developed no headaches until further concussions in service, when he suffered intermittent headaches.  She noted a progressive development and other symptoms, including vertigo, that left him bedridden much of the time.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, there is credible private medical evidence of a current diagnosis of migraine headaches with symptoms of vertigo.  The Veteran and his spouse have also provided credible testimony that he suffered from headaches when he was on active duty and ever since that time.  While service treatment records do not show treatment for headaches in service, they do suggest that the Veteran's testimony that he suffered at least one concussion while on active duty might be credible as the September 1976 record shows he hit his head while playing football.  

As such, without further clarification, the Board is without the medical expertise to ascertain whether the Veteran's current headache disorder is related to concussions or other events in service.  No VA examination of his headache claim has ever been provided.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, therefore, a VA examination and medical opinion should be obtained.  The VA examiner should opine on whether the Veteran's headache disorder, to include migraines and vertigo, is more likely than not related to his period of active service.  

As part of its duty to assist, VA also is obligated to make reasonable efforts to obtain evidence necessary to substantiate a veteran's claim, including service personnel records and other relevant information in its custody or that of another federal agency. 38 C.F.R. § 3.159(c)(2).  Here, the Veteran has testified that from 1971 to 1975 he was assigned to covert operations with the Central Intelligence Agency and the Navy SEALS, including covert missions in then North Vietnam during wartime.  (See transcript at p. 13).  However, the Veteran and his representative indicated at the time of the hearing that the military and the intelligence community have not as yet provided proof that the Veteran was assigned to, and participated in, covert operations for his government during wartime.  According to his Board testimony, his request for congressional assistance has not as yet proved fruitful in obtaining proof of his work with the CIA.  (Id. at pp. 6, 13).  

Accordingly, because VA is on notice that outstanding service personnel records and federal agency records might exist that are pertinent to the Veteran's claim for service connection for a headache disorder, as well as to those claims noted in the Introduction that are being referred for adjudication, an attempt to obtain such records should be made on remand.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, at the time of the Board hearing in September 2012, the Veteran's friend told the undersigned that he had been a witness for the Veteran at hearings when the Veteran sought disability compensation from the Social Security Administration (SSA) when the Veteran was forced to retire because of his migraine headaches.  The Veteran then told the undersigned that he began receiving SSA disability benefits in May 2004.  (See transcript at pp. 20-21).  In addition, the Veteran testified that post-service he had been treated at VA clinics in Palo Alto and Modesto.  (Id. at p. 11).  

VA has never obtained the Veteran's SSA file.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  

However, this is a case in which that possibility cannot be excluded.  As noted above, information provided by the Veteran and his friend during the Board hearing shows that the Veteran sought SSA disability for his claimed headache disorder.  Medical records associated with the SSA may be relevant to determining whether this disorder is related to the Veteran's period of active duty.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim on appeal, the duty to assist requires VA to attempt to obtain these records.  

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO/AMC shall try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, and copies of all medical records underlying that determination, as well as any outstanding VA treatment records.  

While the Veteran testified that he was treated at two VA clinics in California, to date no copies of any VA treatment records are found in the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall take appropriate steps to secure the Veteran's service personnel records, including a breakdown of any duty assignments for covert operations missions supervised or organized by the Central Intelligence Agency while he was on active duty or of any classified assignments with a Navy SEAL team, from the National Personnel Records Center, the service department, the federal intelligence community, the captain's log of any vessel the Veteran was assigned to, or from any other appropriate source as necessary to obtain complete records.  

These records shall be associated with the claims file and used to verify whether the Veteran was ever injured while participating in covert operations off the coast of Hawaii or elsewhere during his ten-year period of active duty, to include injuring his head or being knocked unconscious.  If there are no service personnel records or additional service treatment records, documentation used in making those determinations shall be set forth in the claims file.  

2.  The RO/AMC shall also contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his claimed headache and vertigo disorder.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file, in particular any records of treatment or evaluation from the Palo Alto VA Medical Center and the VA clinic in Modesto, California.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed headache disorder.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner should indicate in his or her report that the claims file was reviewed.  Following a review of the claims file and examination of the Veteran, the examiner shall offer an opinion as to:

(a) whether any headache with vertigo disorder is currently manifested, and, if so, a diagnosis of such disorder should be made; and

(b) whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested headache disorder is etiologically related to service.  

A rationale for any requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5.  The RO/AMC will then readjudicate the Veteran's claim herein remanded for further development.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



